DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/20/22 have been fully considered but they are not persuasive.
On page 8-10 Applicant summarizes their invention.
On pages 10-11 regarding Lim, Applicant summarizes Lim and argues they have a walking assistance device which is fixed to the disabled leg of a user as opposed to a healthy leg. Applicant argues further that Lim’s pressure sensor doesn’t detect a center of pressure on the wearer since there is only one sensor.
The Examiner respectfully refers to the previous rejection which acknowledges Lim’s single pressure sensor (and the art that was provided to teach more than one sensor and their ability to measure a center of pressure). As regards arguments towards healthy vs disabled legs, these claim limitations amount to nothing more than “intended use” statements about how the claimed system is intended to be used (e.g. an intended method of use) as opposed to amounting to a structural difference between prior art and the claimed invention. As such, since the system of the Combination is capable of being used as Applicant intends, it meets the limitations of the claimed system. 
On pages 12-14 Applicant summarizes Sankai and argues again that Sankai teaches the assist device is attached to a disabled leg of a user as opposed to the healthy leg. 
The Examiner refers to the explanation above and the rejection below regarding amended claims.
On pages 14-15 Applicant summarizes Lim ‘827 and argues they adjust the assistance force for one step based on the previous step, with both legs being disabled as opposed to a healthy leg. 
Again, the Examiner refers above regarding arguments of healthy/disabled legs, and also refers below for the amended claim rejection.
On pages 15-18 Applicant summarizes Oddsson and argues they calculate a center of pressure for a different purpose than Applicant, and also doesn’t teach attachment of their device to a healthy leg or a bottom supporting device.
The Examiner respectfully notes the purpose of calculating a center of pressure would be drawn towards an intended use of the calculated result, as opposed to a difference in physical structure, as would be required to prove uniqueness over Oddsson. As regards a bottom supporting device, the Examiner reminds Applicant to consider the rejection as a whole (wherein Lim has already taught a bottom supporting device) as opposed to relying on Oddsson alone, and also refers to the response above, and the rejection below regarding newly added subject matter of “healthy” or “disabled” legs.
On page 18 Applicant argues the Combination the Examiner would only be functional to “stimulate the skin and maintain balance of the wearer” and couldn’t be utilized to calculate a motion track of a leg. Applicant argues further the Combination doesn’t teach determining movements of the bottom supporting device based on pressure signal differences and calculating the motion track based thereupon. 
The Examiner respectfully disagrees and repeats the response mailed 04/14/22 to the same argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite for claiming “each of the first robotic leg and the second robotic leg” comprise…more than two pressure sensors, but then later states the “more than two pressure sensors” are on the first robotic leg. It isn’t clear how many pressure sensors there are and what leg(s) they are located on. The specification and figures appear to only mention and show pressure sensors on one leg, but this goes against what is stated in the claims. For the purposes of examination, the Examiner will understand the claim as requiring pressure sensors on the first robotic leg, since this accords closer to what is described in the specification, but clarification is required.
Claim 15 is rejected for being based on an indefinite claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11 positively recites “a user”, “a healthy leg” and “a disabled leg”.  
Claim 15 is rejected for depending on claim 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20150127018 A1) hereinafter known as Lim in view of Sankai (US 20060211956 A1 and further in view of Oddsson et al. (US 20050131317 A1) hereinafter known as Oddsson.

Regarding italicized portions of the claim, the Examiner notes that the claim has worded all these sections as “intended uses”, or, in the case of sensors being able to measure certain parameters, “functional limitations”. 
The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  In this case, where it is believed that further explanation is needed to explain how claimed structure of the invention is capable of meeting the intended use limitations, it will be provided after the italicized section. 
The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  
Claims 11 and 15 are currently drawn to an apparatus (e.g. “system”), which include recited limitations that define functionality and/or operation of the claimed apparatus.  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements, and these taught elements are capable of performing the recited functions of the apparatus claims.
A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990))
The United States Court of Appeals for the Federal Circuit stated in In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997):
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court [the United States Court of Customs and Patent Appeals] stated in Swinehart, 439 F.2d at 213:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
The “reason to believe” enunciated in Schreiber can be supported by showing similarities between the claimed structure for performing the recited function and the prior art apparatus structure. Schreiber, 128 F.3d at 1477-78; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where . . . the claimed and prior art products are identical or substantially identical, or . . . , the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).Courts have interpreted functional language in an apparatus claim as requiring that the apparatus possess the capability of performing the recited function. Intel Corp. v. U.S. Int'l Trade Comm'n, 946 F.2d 821, 832 (Fed. Cir. 1991) However, no recognition of such capability in the prior art is required. Schering Corp. v. Geneva Pharmaceuticals, Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002).


Regarding claims 11 and 15 Lim discloses a walking rehabilitation robot system (Figure 2) mounted on a user with a healthy leg and a disabled leg (while the user and legs are positively claimed, this is improper (see 101 rejection above). In the spirit of compact prosecution however, the claim is examined in the understanding that the robot system is configured to or capable of mounting on a user with legs. See Figure 2.) comprising:
a waistband assembly (Figures 1-2 items 11, 12);
a first robotic leg mounted on the healthy leg, and a second robotic leg mounted on the disabled leg, which are both connected to the waistband assembly (Figures 1-2 items 20/30/40 and 20a/20a/40a; the assembly is considered capable of mounting on legs of a user which are healthy, disabled, or a combination thereof);
wherein each of the first and second robotic legs comprises:
a first link device (Figure 2 item 22), a first rotation device comprising a first motor (Figure 2 item 21; [0045]), a second link device (Figure 2 item 32), a second rotation device comprising a second motor (Figure 2 item 31; [0053]), a bottom supporting device (Figure 2 item 42);
wherein the first rotation device is disposed at one end of the first link device and connected between the waistband assembly and the first link device, and the second rotation device is disposed at the first end of the second link device and connected between the first and second link devices, and the bottom supporting device is disposed at the second end of the second link device to support the user (Figure 2),
wherein a first sensor is located on the first link device (Figure 3 item 25) and a second sensor is disposed on the second link device (Figure 3 item 35),
wherein the bottom supporting device includes a pressure sensor ([0062])
a control device carried on the waistband assembly (Figure 2 item 10; [0039]) which is electrically connected to the pressure and first/second sensors, and first/second rotation devices of each leg ([0062], [0044], [0065], [0045], [0056], [0069] the control device includes the motion state determiner 17a within the processing unit 17),
wherein when the healthy leg of the user displaces the first robotic leg the pressure sensor of the first robotic leg detects applied forces of the user to generate pressure signals, the pressure sensors transmit the signals to the control device in response to pressure variation between the bottom supporting device of the first robotic leg and user, the first rotation device on the first leg detects a rotation of the first motor to generate a first rotation signals, the second rotation device of the first leg detects a rotation of the second motor to generate a second rotation signal, and the first/second sensors on the first leg transmit signals to the control device in response to variations of the first and second links of the first leg; wherein the control device determines movements of the bottom supporting device of the first leg, and the control device calculates a first motion track based on the first and second rotation signals, first and second sensor signals, movements of the bottom supporting device, uses an IRL and Q-leaning method to calculate a second motion track for the second leg based on the first motion track rather than a motion state of the disabled leg and transmits control signals to the second robotic leg for providing symmetric motion between said first and second robotic legs according to the motion track;
but is silent with regards to the bottom supporting device including more than two pressure sensors,
the first and second sensor being force sensors so that a resistance value of the first and second force sensors vary according to a different in a force applied to said first and second link devices.
However, regarding claim 11 Oddsson teaches wherein an array of pressure sensors can be present ([0008]; Figure 5 more than two sensors are shown), and a center of pressures is calculated from the array of pressure signals ([0074). Lim and Oddsson are involved in the same field of endeavor, namely walking assistance systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Lim so that there is an array of pressure sensors and corresponding center of pressure being calculated, such as is taught by Oddsson since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The Examiner notes the Combination is understood to render obvious the inclusion of the array of pressure sensors and control system include the center of pressure from the readings in order to contribute to the control of the system as a whole as Lim [0062] describes is desired with their single pressure sensor.
Further, regarding claims 11 and 15 Sankai teaches wherein force sensors are provided on a force assistance device which vary a resistance value according to difference in forces ([0098]; forces sensors are understood to inherently vary their resistance according to the force value applied). Lim and Sankai are involved in the same field of endeavor, namely walking assistance devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of the Lim Oddsson Combination so that any type of sensor which provides information to a control unit is used for controlling the system, including a force sensor such as is taught by Sankai since the providing of more information to the control system can only reduce the number of errors and miscalculations a control system can make in regards to controlling the device’s walking/instructions (Sankai [0098]). The inclusion of a “force sensor” within the sensing units 25, 35, 45 of Lim would have occurred as obvious to the person of ordinary skill for this reason.
Further, the Combination is understood to be capable of meeting the entirety of the intended use paragraphs, since all the structural components are taught by the Combination (e.g. all the intended uses recited below are capable with the system of the Combination since the Combination includes more than two pressure sensors and force sensors).
Accordingly, the Combination further renders the system capable of functioning so that when the healthy leg of the user displaces the first robotic leg the pressure sensors of the first robotic leg detect applied forces at different positions of the user to generate pressure signals, the pressure sensors transmit the signals to the control device in response to pressure variation between the bottom supporting device of the first robotic leg and user, the first rotation device on the first leg detects a rotation of the first motor to generate a first rotation signals, the second rotation device of the first leg detects a rotation of the second motor to generate a second rotation signal, and the two force sensors on the first leg transmit force signals to the control device in response to force variations of the first and second links of the first leg; wherein the control device determines movements of the bottom supporting device of the first leg and calculates a center of pressures on the user based on difference among pressures of the first leg, and the control device calculates a first motion track based on the first and second rotation signals, first and second force signals, movements of the bottom supporting device, and center of pressure on the first leg, uses an IRL and Q-leaning method to calculate a second motion track for the second leg based on the first motion track rather than a motion state of the disabled leg and transmits control signals to the second robotic leg for providing symmetric motion between said first and second robotic legs according to the motion track.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/02/22